Title: To Thomas Jefferson from James Monroe, 27 March 1793
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Fredericksburg March 27. 93.

We arrived here on the 25. and set out to morrow for Albemarle. We have had a more comfortable trip than could well have been expected.
Mr. Madison informed you from Alexa. of the fate of several elections since which we have heard that Mr. New of Caroline was preferred to Corbin of Middlesex. Heth for the Northumberland district. Walker for Albemarle (this latter only a report). If we should hear of any others you will be informed by Mr. M. before we set out. Mr. M. without opposition for orange.
In every respect, so far as we have heard, we find the publick mind perfectly sound in regard to those objects of national policy, at present most interesting. Every member is either as he should be, or has gained his place by fraud and imposition.
We find likewise the sentiment universal in favor of your continuance thro’ the present crisis, and of course that a contrary conduct would have proved a publick as well as a very serious private detriment  to your self. Be so kind as send the enclosed to Mr. Beckly and believe me affectionately yr. friend servant

Jas. Monroe

